 

 

Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR QUALIFIED UNDER STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, OR (B) IF SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE
RULES AND REGULATIONS IN EFFECT THEREUNDER AND ANY APPLICABLE STATE SECURITIES
LAWS.

promissory note, REIMBURSEMENT AND INDEMNIFICATION AGREEMENT AND SECURITY
AGREEMENT

 

September [  ], 2019

This PROMISSORY NOTE, REIMBURSEMENT AND INDEMNIFICATION AGREEMENT AND SECURITY
AGREEMENT (this “Agreement”) dated as of September [  ], 2019, is made jointly
and severally by Cool Holdings, Inc., a Maryland corporation (“Cool Holdings”)
and each of the other parties identified as “Obligors” on the signature pages
hereto (with Cool Holdings, collectively, the “Obligors” and each, an “Obligor”)
to GAMESTOP CORP., a Delaware corporation (“Payee”).

In consideration of the premises and the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be bound hereby, the parties agree as
follows:

1.Defined Terms.

A.When used herein, the terms Account, Account Debtor, Chattel Paper, Deposit
Account, Document, Electronic Chattel Paper, Financial Asset, Goods, Inventory,
Instrument, Investment Property, Letter of Credit Rights, General Intangibles,
Proceeds, Security, Security Entitlement, Supporting Obligations and
Uncertificated Security have the respective meanings assigned thereto in the
UCC.

B.The following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):

“Apple Guarantee” means that certain Corporate Guarantee, dated as of August 28,
2014, made by Payee for the benefit of Simply Mac and Computer Marketing
Corporation (dba MacAuthority) and in favor of Apple, Inc., as the same may be
amended, amended and restated, supplemented or modified from time to time.

“Collateral” is defined in Section 10 hereof.

“Cool Holdings” is defined in the introductory paragraph hereto.

“Change of Control” means the time at which (i) any Person (including a Person’s
Affiliates and associates) or group (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the beneficial owner
(as defined in Rule 13d 3 under the Securities Exchange Act of 1934) of more
than 50% of any class of the equity interests of any Obligor, (ii) all or
substantially all of the assets of any Obligor shall be sold, leased,

 

 

#53078770 v10

 

--------------------------------------------------------------------------------

conveyed or otherwise disposed of as an entirety or substantially as an entirety
to any Person (including any affiliate or associate of any Obligor) in one or a
series of transactions, or (iii) any Obligor (other than Cool Holdings) ceases
to be a direct or indirect wholly-owned Subsidiary of Cool Holdings.

“Event of Default” is defined in Section 13 hereof.

“Excluded Property” shall mean (a) any lease, license, contract, permit or
agreement to which any Obligor is a party or any of its rights or interests
thereunder and any assets of such Obligor subject thereto if and for so long as
and to the extent that the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of any Obligor therein, (ii) a breach or termination pursuant
to the terms of, or a default under, any such lease, license, contract, permit
or agreement, provided, however, that the foregoing exclusions shall not apply
in any case if (x) such prohibition has been waived or the creation hereunder of
a lien and security interest in such assigned contract, general intangible,
instrument, license, chattel paper, property or asset has been otherwise
consented to, or (y) such prohibition, or the term that relates or gives rise
thereto, would be rendered ineffective pursuant to any of Sections 9-406, 9-407,
9-408 or 9-409 of Article 9 of the Uniform Commercial Code, as applicable and as
then in effect in any relevant jurisdiction, or any other applicable law
(including the U.S. Bankruptcy Code) or principles of equity; (b) any equity
interests in an issuer organized under the laws of a jurisdiction not located in
the United States (a “Foreign Subsidiary”) (i) in excess of 65% of the equity
interests of such Foreign Subsidiary or (ii) to the extent that the pledge
thereof is limited by the laws of the jurisdiction of such Foreign Subsidiary’s
organization; (c) any intent-to-use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto; (d)
those assets as to which a Obligor reasonably determines, in consultation with
the Payee, that the burden or cost of obtaining such a security interest, pledge
or perfection thereof outweighs the benefit to the Payee of the security to be
afforded thereby; (e) Deposit Accounts consisting of trust accounts, payroll
accounts, custodial accounts, escrow accounts and other similar Deposit
Accounts; and (f) motor vehicles; provided, that Excluded Property shall not
include Proceeds (as such term is defined in the UCC), substitutions or
replacements of any Excluded Property referred to in the foregoing clauses (a)
through (f) unless such Proceeds, substitutions or replacements would otherwise
constitute Excluded Property referred to in the foregoing clauses (a) through
(f).

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, which are in effect as of the date of this
Note.  

“Indebtedness” is defined in the Purchase Agreement.

“Inventory” is defined in Section 10(B) hereof.

“Inventory Note Amount” means, initially, $7,529,492, provided that if the Final
Inventory (as defined in the Purchase Agreement) is determined in accordance
with Section 1.3(e)(v) of the Purchase Agreement prior to the Maturity Date,
then upon such determination of the Final Inventory Amount, the Inventory Note
Amount shall be decreased or increased, as applicable, to equal the Final
Inventory Amount.

“Lien” means any lien, pledge, charge, claim, mortgage, assessment,
hypothecation, deed of trust, lease, option, right of first refusal, preemptive
right, easement,

 

 

 

 

--------------------------------------------------------------------------------

covenant, right of way, servitude, transfer restriction, security interest or
other encumbrance of any kind or character whatsoever.

“Loan” is defined in the introductory paragraph hereto.

“Maturity Date” is defined in Section 4 hereof.

“Note” is defined in the introductory paragraph hereto.

“Obligor” is defined in the introductory paragraph hereto.

“Organizational I.D. Number” means the organizational identification number
assigned to any Obligor by the applicable governmental unit or agency of the
jurisdiction of organization for such Obligor.

“Payee” is defined in the introductory paragraph hereto.

“Permitted Debt” means (i) Indebtedness outstanding on the date hereof, (ii)
Subordinated Debt, and (iii) Indebtedness incurred to fund the purchase price or
the cost of construction or improvement of fixed or capital assets provided that
such Indebtedness is incurred within 90 days of such purchase, construction or
improvement and does not exceed the fair market value thereof.

“Permitted Liens” means: (i) Liens for taxes, assessments and other government
charges not yet due and payable or which are being contested in good faith by
appropriate proceedings, (ii) Liens imposed by law, such as mechanic’s,
materialmen’s, and similar Liens, (iii) Liens arising under worker’s
compensation, unemployment insurance, social security, retirement, and similar
legislation, (iv) workmen’s, repairmen’s, warehousemen’s, carriers’ or other
similar Liens, (v) Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts, securities accounts or other funds maintained
with a creditor depository institution, (vi) deposits to secure the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business, (vii) judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings diligently conducted, (viii) Liens securing Indebtedness
incurred pursuant to clause (iii) of the definition of Permitted Debt, provided
that such Liens do not extend to any assets other than those purchased,
acquired, constructed or improved with the proceeds of such Indebtedness.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Purchase Agreement” means that certain Stock Purchase Agreement, made and
entered into as of May 9, 2019, by and among Cool Holdings, Payee and Simply
Mac, as amended.

 

 

 

 

--------------------------------------------------------------------------------

“Receivable(s)” means all Accounts and all right, title and interest in any
returned goods, together with all right, title, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and re-sales, and all related security interests, liens, charges,
encumbrances and pledges, whether voluntary or involuntary, in each case whether
now existing or owned or hereafter arising or acquired.

“Simply Mac” means Simply Mac, Inc., a Utah corporation.

“Simply Mac Inventory Value” means the value of the Product Inventory (as
defined in the Purchase Agreement) determined in accordance with the methodology
set forth on Schedule 6.11 of the Purchase Agreement.

“Subordinated Debt” means Indebtedness that is subordinated to the obligations
of the Obligors hereunder on terms satisfactory to Payee in its absolute
discretion.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity (whether now existing or
hereafter organized or acquired) of which such Person or one or more
Subsidiaries of such Person at the time owns or controls directly or indirectly
more than 50% of the shares of stock or partnership or other ownership interest
having general voting power under ordinary circumstances to elect a majority of
the board of directors, managers or trustees or otherwise exercising control of
such corporation, limited liability company, partnership, trust or other entity
(irrespective of whether at the time stock or any other form of ownership of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

“Term” is defined in Section 4 hereof.

“Type of Organization” means the kind or type of entity of any Obligor, such as
a corporation, limited partnership or limited liability company.

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date of this Note, as it may be amended or modified from time to time
hereafter; provided, however, that, when the laws of any other jurisdiction
govern the perfection or enforcement of any Lien, UCC shall mean the Uniform
Commercial Code as in effect from time to time in such jurisdiction.

2.Promise to Pay. FOR VALUE RECEIVED,  each Obligor hereby jointly and severally
promises to pay to the order of Payee the principal amount equal to the
Inventory Note Amount (as defined below), in lawful money of the United States
of America (the “Loan”), together with interest thereon as hereinafter provided
in this Note.

3.Interest.  The principal balance outstanding from time to time hereunder shall
bear interest until such amounts are paid, at a rate equal to 12% per
annum.  The annual interest rate shall be calculated for the actual days elapsed
on the basis of a 365-day year.  In the event of any adjustment to the Inventory
Note Amount pursuant to Section 1.3(e)(v) of the Purchase Agreement and the
terms hereof, interest shall be recalculated on the adjusted Inventory Note
Amount as the amount outstanding hereunder from the date of this Note (giving
effect to any repayments that have been made hereunder).

4.Term.  The term of the Loan issued under this Note (the “Term”) shall commence
on the date hereof and continue until the earlier of (a) September 25, 2020 (b)
the acceleration of the maturity of the Loan pursuant to Section 12 of this Note
or (c) a Change of Control (the “Maturity Date”). For the avoidance of doubt,
the occurrence of the Maturity Date and/or repayment or prepayment

 

 

 

 

--------------------------------------------------------------------------------

of the Loan shall not terminate this Note unless all other obligations of the
Obligors under this Note have been paid in full and satisfied and the Apple
Guarantee has been terminated.

5.Payments.  

A.On each 3 month anniversary of the date of this Note (each, a “Payment Date”),
Obligors shall make payments of principal equal to 25% of the Inventory Note
Amount (each, an “Amortization Payment”) plus all accrued and unpaid interest
through such date; provided that, in the event of any adjustment to the
Inventory Note Amount pursuant to Section 1.3(e)(v) of the Purchase Agreement
and the terms hereof, the remaining Amortization Payments shall be adjusted to
repay the remaining outstanding balance of the Inventory Note Amount (as
adjusted) in equal installments over the remaining quarterly payment dates.

B.In the event that the outstanding principal balance hereunder on any Payment
Date, after giving effect to the quarterly payment on such date pursuant to
Paragraph (A) above, is more than 65% of the Simply Mac Inventory Value as of
the prior month end, then Obligors shall make an additional payment on such
Payment Date in the amount of such excess.  Such payment shall reduce the final
payment due hereunder on the Maturity Date.

C.On the Maturity Date, all outstanding principal and interest due under this
Note shall be immediately due and payable in full.

6.Method of Payments.  Obligors shall make all payments to be made on or
pursuant to this Note in lawful money of the United States of America by company
check, cashier’s check, or wire transfer of immediately available funds.  If any
payment date shall fall on a date which is not a Business Day, payment may be
made on the next succeeding Business Day.

7.No Deductions.  All amounts due hereunder shall be paid without deduction for
any taxes, levies, imposts, duties, deductions, charges or withholdings imposed
by any national, state or local taxing authority, or shall be grossed up by
Obligors for such amounts, and shall not be subject to reduction on account of,
or be otherwise affected by, any other circumstances, including any right of set
off, counterclaim, recoupment, defense or other right with any Obligor may have
against Payee (including for the avoidance of doubt, any such rights arising
under the Purchase Agreement).

8.Prepayments.  Obligors may prepay at any time and from time to time all or any
portion of the principal sum hereunder without penalty or premium; provided that
such prepayment shall be applied first to any accrued and unpaid interest
hereunder up to the date of such prepayment, then to any other amounts which may
be payable to Payee hereunder, and then to the principal balance outstanding
hereunder in the inverse order of maturity.

9.Reimbursement and Indemnification Under Apple Guarantee. Obligors hereby
jointly and severally agree to reimburse, defend, indemnify and hold harmless
Payee for, from and against any and all indemnifiable Losses (as defined in the
Purchase Agreement) suffered by any of the Seller Indemnified Parties (as
defined in the Purchase Agreement) under Section 9.3(a)(iv) of the Purchase
Agreement with respect to the Apple Guarantee, treating all of the Obligors as
the “Purchaser” for the purpose of Section 9.3(a)(iv) and the related provisions
of Article IX of the Purchase Agreement.

10.Security.  As security for the payment and performance of all the obligations
of Obligors hereunder, each Obligor hereby assigns to Payee, and grants to Payee
a continuing security interest in, the following (collectively, the
“Collateral”):

A.all of the Accounts, Receivables, Deposit Accounts, Chattel Paper (including
Electronic Chattel Paper), Instruments, Documents, Financial Assets, General
Intangibles, Letter of Credit Rights, money (of any jurisdiction whatsoever),
Supporting Obligations and all other rights to payment now existing or at any
time hereafter, and prior to the termination hereof, arising

 

 

 

 

--------------------------------------------------------------------------------

(whether they arise from the sale, lease or other dispositions of Inventory or
from performance of contracts for services, manufacture, construction, repair or
otherwise or from any other source whatsoever), including all securities,
guaranties, warranties, indemnity agreements, insurance policies and other
agreements pertaining to the same or the property described therein, and all
Goods returned by or repossessed from any Obligor’s customers;

B.all inventory, Goods held for sale or lease or to be furnished under contracts
for service, Goods so leased or furnished, raw materials, component parts and
embedded software, work in process or materials used or consumed in any
Obligor’s business, and all warehouse receipts, bills of landing and other
documents evidencing goods owned or acquired by such Obligor, and all Goods
covered thereby, now or at any time hereafter, and prior to termination hereof,
owned or acquired by any Obligor, wherever located, and all products thereof
whether in possession of an Obligor, warehousement, bailees or any other Person,
or in process of delivery and whether located at an Obligor’s place of business
or elsewhere (collectively, the “Inventory”); and

C.all books, records, writings, databases, information and other property of
each Obligor relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing;

provided, however, that the Collateral shall not include any Excluded Property.

11.Covenants.

A.Concurrently with the execution of this Note, each Obligor shall deliver to
Payee, in form and substance reasonably satisfactory to Payee, a certificate of
the Secretary (or similar officer) of each Obligor, dated as of the date hereof,
certifying (i) the incumbency and signatures of the officers who are executing
this Note on behalf of such Obligor; (ii) the bylaws or operating agreement (or
similar document), as applicable, of such Obligor and all amendments thereto as
being true, correct and complete and in full force and effect; (iii) the
certificate of formation, certificate of incorporation (or similar document), as
applicable, of such Obligor; (iv) the resolutions of the managing body of such
Obligor authorizing the execution and delivery of this Note the transactions
contemplated hereunder, as being true, correct and complete and in full force
and effect, and (v) a certificate of status and/or good standing (or similar
document) for each Obligor, dated a recent date prior to the hereof, showing
that such Obligor is in good standing under the laws of the state of its
formation or incorporation, as applicable.

B.Obligors, at Payee’s request, at any time and from time to time, shall execute
and deliver to Payee such financing statements, amendments and any other
documents, including Instruments, and do such acts as Payee reasonably deems
necessary in order to establish and maintain valid, attached and perfected
security interests in the Collateral in favor of Payee, free and clear of all
Liens and claims and rights of third parties whatsoever except Permitted Liens;
provided, however, that no such actions shall be required to be taken under the
laws of any jurisdiction other than the United States or any State thereof, or
any political subdivision of the United States or a State thereof.  Each Obligor
hereby irrevocably authorizes Payee at any time, and from time to time, to file
in the appropriate jurisdiction any initial financing statements and amendments
thereto that (i) indicate the Collateral (A) as “all assets” or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed, or (B) as being of an equal or lesser
scope or with greater detail, and (ii) contain any other information required by
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including, without limitation, whether any
Obligor is an organization, the Type of Organization and the Organization ID
Number issued to such Obligor.

 

 

 

 

--------------------------------------------------------------------------------

C. Each Obligor agrees to:

i.keep its records concerning the Collateral in such a manner as will enable
Payee or its designees to determine at any reasonable time the status of the
Collateral;

ii.maintain a current record of the location of all Collateral and furnish Payee
such information concerning Obligor, the Collateral and any Account Debtor as
Payee may from time to time reasonably request;

iii.permit Payee and its designees, from time to time, on reasonable notice and
at reasonable times and intervals during normal business hours (or at any time
without notice during the existence and continuance of an Event of Default at
Obligor’s sole expense) to inspect Obligor’s Inventory and other Goods, and to
inspect, audit and make copies of and extracts from all records and other papers
in the possession of Obligor pertaining to the Collateral and the Account
Debtors, and will, upon request of Payee during the existence and continuance of
an Event of Default, deliver to Payee all of such records and papers; provided,
however, that so long as no Event of Default exists and is continuing, such
inspections, examinations, and audits shall not be conducted more than once in
any fiscal year of Obligor;

iv.upon request of Payee, stamp on its records concerning the Collateral, and
add on all Chattel Paper and Instruments constituting a portion of the
Collateral, a notation, in form and substance reasonable satisfactory to Payee,
of the security interest of Payee hereunder;

v.promptly notify Payee in writing of any change in any material fact or
circumstance represented or warranted by Obligor with respect to any of the
Collateral, and promptly notify Payee in writing of any claim, action or
proceeding challenging the security interest or affecting title to all or any
material portion of the Collateral or the security interest and, at Payee’s
reasonable request, appear in and defend any such action or proceeding at
Obligor’s expense;

vi.keep all of its Inventory and other Goods insured under policies maintained
with reputable, financially sound insurance companies against loss, damage,
theft and other risks to such extent as is customarily maintained by companies
similarly situated, and such policies or certificates thereof shall, if Payee so
requests, be deposited with or furnished to Payee;

vii.take such actions as are reasonably necessary to keep its material Goods in
good repair and condition and in good working order (ordinary wear and tear and
casualty or condemnation excepted);

viii.take commercially reasonable steps necessary to protect, preserve and
maintain all of its rights in the Collateral;

ix.take other action reasonably requested by Payee to ensure the attachment,
perfection and, first priority (subject to Permitted Liens) of, and the ability
of Payee to enforce, the security interests in any and all of the Collateral
including, without limitation:

a.executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC, to the extent, if any, that Obligor’s
signature thereon is required therefor;

b.complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Payee to
enforce, the security interests in such Collateral;

 

 

 

 

--------------------------------------------------------------------------------

c.at Payee’s request, obtaining deposit account control agreements with respect
to the Deposit Accounts constituting Collateral of any Obligor;

d.at Payee’s request, using commercially reasonable efforts to obtain collateral
access agreements or waivers from mortgagees and landlords in form and substance
reasonably satisfactory to Payee; and

e.taking all actions required by the UCC in effect from time to time or by other
law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction;

x.not change its state of formation or organization or Type of Organization
without providing Payee with at least 30 days’ prior written notice; and

xi.not change its legal name without providing Payee with at least 30 days’
prior written notice.

D.Any expenses incurred in protecting, preserving or maintaining any Collateral
shall be borne by Obligors.

E.No Obligor shall (i) incur or permit to exist any Indebtedness of the
Obligors, other than Permitted Debt, (ii) incur or permit to exist any Liens on
any Collateral of the Obligors other than Permitted Liens, (iii) sell all or
substantially all of its assets (other than sales of assets among Obligors), or
merge or consolidate with any other person (other than mergers or consolidations
among Obligors, or mergers or consolidations with any Person where an Obligor is
the surviving entity), (iv) pay any dividend or distribution or payment on
account of, or purchase or redeem or otherwise retire for value, any equity
interests in Cool Holdings, or (v) enter into any transaction with any affiliate
of such Obligor (other than another Obligor) other than on terms no less
favorable to such Obligor than would be obtained in a bona fide third-party
transaction.

12.Representations and Warranties. Each Obligor, jointly and severally,
represents and warrants to Payee on the date hereof as follows:

A.No financing statement (other than any which may have been filed on behalf of
Payee or relating to a Permitted Lien) with respect to the Collateral is on file
in any public office.

B.Each Obligor is and will be the lawful owner of the Collateral owned by it,
free of all Liens, claims, security interests and encumbrances whatsoever, other
than the liens granted hereunder or Permitted Liens.

C.All information with respect to Collateral and Account Debtors set forth in
any schedule, certificate or other writing at any time heretofore or hereafter
furnished by such Obligor to Payee pursuant to this Note is and will be true and
correct in all material respects as of the date furnished.

D.The execution and delivery of this Note and the performance by each Obligor of
its obligations hereunder (i) are within such Obligor’s powers, (ii) have been
duly authorized by all necessary corporate, company or partnership action, as
applicable, (iii) have received all necessary governmental approval (if any
shall be required), and (iv) do not and will not contravene or conflict with (x)
any provision of law or (y) of the articles of incorporation, certificate of
formation, by-laws, limited liability company agreement, limited partnership
agreement or any similar governing documents of such

 

 

 

 

--------------------------------------------------------------------------------

Obligor or (z) any material agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon such Obligor.

E.This Note is a legal, valid and binding obligation of each Obligor,
enforceable in accordance with its terms, except that the enforceability of this
Note may be limited by bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

F.The security interest in the Collateral created by this Note will be duly
perfected upon filing of the financing statements attached hereto as Annex A to
the extent a security interest in the Collateral may be perfected under the UCC
by filing financing statements.  The creation, attachment and perfection of the
security interest do not require the consent of any third party (other than with
respect to the attachment and perfection of any security interest which requires
control under the UCC (including deposit and securities accounts)).  Once
perfected, the security interest will constitute a first priority Lien on the
Collateral except for Permitted Liens.

G.Cool Holdings does not have any direct or indirect Subsidiary and does not,
directly or indirectly, own, of record or beneficially, any outstanding voting
securities or other equity interests in, or control, any Person in each case
except as set forth in the SEC Reports (as defined below) and Simply Mac.
Obligors have not agreed and are not obligated to make any future investment in
or capital contribution to any other Person.

H.Except as set forth on Schedule 4.6 of the Purchaser Disclosure Schedule (as
defined in the Purchase Agreement), immediately after giving effect to the
Purchase (as defined in the Purchase Agreement) and immediately following the
Closing (as defined in the Purchase Agreement), the Obligors shall be solvent
and shall: (a) be able to pay their debts as they become due; (b) own property
that has a fair saleable value greater than the amounts required to pay its
debts (including a reasonable estimate of the amount of all contingent
liabilities); and (c) have adequate capital to carry on their business. No
transfer of property is being made and no obligation is being incurred in
connection with the transactions contemplated hereby with the intent to hinder,
delay or defraud either present or future creditors of the either of the
Obligors. In connection with the transactions contemplated hereby, no Obligor
has incurred, and no Obligor has any plans to incur and does not have any plans
to cause the Company to incur Indebtedness beyond any Obligor’s ability to pay
as such Indebtedness becomes absolute and matured.

I. Except as set forth on Schedule 4.7 of the Purchaser Disclosure Schedule,
Cool Holdings has filed, or furnished, each report and definitive proxy
statement (together with all amendments thereof and supplements thereto)
required to be filed by Cool Holdings pursuant to the Securities Exchange Act of
1934 (the “Exchange Act”) with the Securities and Exchange Commission on or
after December 31, 2018 (the “SEC Reports”).  As of their respective dates,
after giving effect to any amendments, updates, restatements, corrections or
supplements thereto filed or furnished prior to the date hereof, the SEC Reports
(a) complied in all material respects with the requirements of the Exchange Act
and (b) did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not materially misleading.

J.Each Obligor’s chief executive office and principal place of business
(together with the name and address of any landlord if such locations are leased
real property) are as set forth on Schedule [        ] hereto.  Schedule
[        ] also sets forth each location where each Obligor maintains a place of
business, maintains any Inventory with an aggregate fair market value in excess
of $50,000, or owns or leases any real property (together with the name and
address of any landlord if such

 

 

 

 

--------------------------------------------------------------------------------

locations are leased real property).  The failure of the description of
locations of Collateral on Schedule [        ] to be accurate or complete will
not impair the security interest in such Collateral.

K.Each Obligor is duly organized, validly existing and in good standing under
the laws of the state set forth on Schedule [        ] hereto; Schedule
[        ] sets forth the Type of Organization, Organizational I.D. Number and
federal taxpayer identification number of each Obligor.  

L.Each Obligor’s exact legal name is as set forth on the signature pages of this
Note and on Schedule [        ]; Schedule [        ] sets forth all of such
Obligor’s prior legal names and prior Types of Organizations, and lists all
mergers or other reorganizations to which such Obligor has been subject, in each
case, within the five (5) year period immediately preceding the date hereof.

M.Schedule [        ] hereto contains a complete listing of all of Obligors’
Deposit Accounts and other bank accounts, including locations and applicable
account numbers.

N.The amounts due to Obligor under the Collateral are not subject to any setoff,
counterclaim, defense, allowance or adjustment (other than discounts for prompt
payment shown on the invoice) or to any dispute, objection or complaint by any
Account Debtor, other than those occurring in the ordinary course of business.

O.Schedule [        ] of the Purchaser Disclosure Schedule sets forth all
Indebtedness of each Obligor, the amount of such Indebtedness and the Person to
whom such Indebtedness is owed (the “Obligor Indebtedness”).  Cool Holdings has
delivered to the Payee true, correct and complete copies of all Contracts (as
defined in the Purchase Agreement), including all amendments thereto, evidencing
the Obligor Indebtedness.  No Obligor is in breach or default under any such
Contract.  No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will, or could reasonably be expected
to:  (a) result in a material violation or breach of any of the provisions of
any such Contract; (b) give any Person the right to exercise any remedy under
any such Contract; (c) give any Person the right to accelerate the maturity or
performance of any such Contract; or (d) give any Person the right to cancel or
terminate any such Contract.  No Obligor has received any written (or, to the
Knowledge of Cool Holdings, oral) notice or other written (or, to the Knowledge
of Cool Holdings, oral) communication regarding any actual or possible violation
or breach of, or default under, any such Contract.  No Person is currently
renegotiating, or has a right pursuant to the terms of any such Contract to
renegotiate, any amount paid or payable to or by any Obligor under any such
Contract or any other material term or provision of any such Contract.  No
Person has threatened in writing (or, to the Knowledge of Cool Holdings, orally)
to terminate or refuse to perform its obligations under any such Contract
(regardless of whether such Person has the right to do so under such Contract).

P.Each Obligor has good and valid title to, or, in the case of leased properties
and assets of such Obligor, valid leasehold interests in, all of such Obligor’s
properties and assets, real, personal and mixed, used or held for use in its
business, free and clear of any Liens, except (a) as reflected in the most
recent balance sheet included in the SEC Reports and (b) the Permitted Liens.  

Q.Except as set forth on Schedule 4.8 of the Purchaser Disclosure Schedule,
there is no Action (as defined in the Purchase Agreement) of any nature pending
or, to the Knowledge (as defined in the Purchase Agreement) of Cool Holdings,
threatened against any Obligor or its properties and assets (tangible or
intangible) or any of its officers or directors (in their capacities as
such).  No Governmental Entity (as defined in the Purchase Agreement) is
currently challenging or questioning the legal right of any Obligor to conduct
its operations as presently conducted.  There is no Action of any nature pending
or, to the Knowledge of Cool Holdings, threatened against any Person who

 

 

 

 

--------------------------------------------------------------------------------

has a contractual right or a right pursuant to Maryland law or other applicable
law to indemnification from an Obligor related to facts and circumstances
existing prior to the Closing.

R.Except as set forth on Schedule 4.8 of the Purchaser Disclosure Schedule,
there are no outstanding judgments, orders, injunctions, decrees, citations,
stipulations or awards (whether rendered by a court, administrative agency,
arbitral body or governmental authority) against or pertaining to any Obligor or
any assets of any Obligor.

Any reference to the Purchaser Disclosure Schedule contained in this Section 12
shall mean the Purchaser Disclosure Schedule inclusive of all updates made
thereto pursuant to Section 6.4 of the Purchase Agreement after the date thereof
an up through and including the Closing.

13.Events of Default.  The occurrence of one or more of the following events
shall constitute an event of default hereunder (an “Event of Default”):

A.Any Obligor shall fail to make any payment due to Payee under this Note within
3 days after the same shall become due and payable, whether at maturity, by
acceleration or otherwise.  

B.Any Obligor shall fail to perform any covenant, agreement or obligation set
forth in this Note (other than to the extent described in Section 13(A)) and
such failure continues for 30 days after the earlier to occur of (i) any Obligor
obtaining knowledge of such failure or (ii) Payee’s delivery of notice to Cool
Holdings of such failure.

C.So long as the Apple Guarantee remains in effect, at any time after the date
falling 30 days after the date of this Note, Simply Mac makes a direct purchase
of Inventory or any other product or item from Apple, Inc.

D.Any representation, warranty or certification made by any Obligor or any
officer or employee of any Obligor in this Note, in any certificate, or other
document delivered pursuant to this Note, or in the Purchase Agreement, proves
to have been misleading or untrue in any material respect when made.

E.Any Obligor becomes insolvent, bankrupt or generally fails to pay its debts as
such debts become due; is adjudicated insolvent or bankrupt; admits in writing
its inability to pay its debts; or shall suffer a custodian, receiver or trustee
for it or substantially all of its property to be appointed and if appointed
without its consent, not be discharged within 60 days; makes an assignment for
the benefit of creditors; or suffers proceedings under any law related to
bankruptcy, insolvency, liquidation or the reorganization, readjustment or the
release of debtors to be instituted against it and if contested by it not
dismissed or stayed within 60 days; if proceedings under any law related to
bankruptcy, insolvency, liquidation, or the reorganization, readjustment or the
release of debtors is instituted or commenced by any Obligor; or if any order
for relief is entered relating to any of the foregoing proceedings.

F.Any one or more Obligors suffers (i) one or more judgments which are not
otherwise covered by insurance in the aggregate amount in excess of $50,000 and
any such judgment has not been paid, discharged or vacated or had execution
thereof stayed pending appeal within 30 days after entry or filing of such
judgment, or (ii) one or more material writs, warrant of attachment, or similar
process which are not released, vacated or fully bonded within 15 days of its
issue or levy;

G.Any order, judgment or decree is entered decreeing the dissolution of any
Obligor.

H.Any Obligor fails to pay when due any of its Indebtedness (other than
Indebtedness arising under this Note), or any interest or premium thereon, when
due (whether by

 

 

 

 

--------------------------------------------------------------------------------

scheduled maturity, acceleration, demand, or otherwise) and such failure
continues after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness and the effect of which is to cause
such Indebtedness to be demanded or to become due prior to its stated maturity,
or such guarantee to become payable or cash collateral in respect thereof to be
demanded.

14.Remedies.

A.If an Event of Default exists under Section 13(E) hereof, the entire unpaid
principal balance outstanding hereunder plus any and all interest accrued and
unpaid thereon shall become due and payable immediately without presentment,
demand notice of nonpayment, protest, or other notice of dishonor, all of which
are hereby expressly waived by Obligors.

B.If an Event of Default other than an Event of Default under Section 13(E)
exists, Payee may, at its option, do any one or more of the following:
(i) declare the entire unpaid balance of all or any part of the obligations
hereunder immediately due and payable; (ii) reduce any claim to judgment; and
(iii) exercise any and all other legal or equitable rights, in equity or
otherwise, afforded by this Note, the laws of the State of New York or the laws
of any other applicable jurisdiction.

C.Upon the occurrence and continuance of an Event of Default, Payee may request
that Obligors direct that all Receivables be paid directly to a lock box account
established with, or for the benefit of, Payee.

D.Upon the occurrence and continuance of an Event of Default, each Obligor shall
hold in trust (and not commingle with its other assets) for Payee all Collateral
that is Chattel Paper, Instruments or Documents at any time received by it and
promptly deliver same to Payee, unless Payee at its option gives such Obligor
written permission to retain such Collateral; at Payee’s reasonable request,
each contract, Chattel Paper, Instrument or Document so retained shall be marked
to state that it is assigned to Payee and each instrument shall be endorsed to
the order of Payee (but failure to so mark or endorse shall not impair the
security interest of Payee created hereunder);

E.For the purpose of enabling Payee to exercise rights and remedies under this
Section 14 (including in order to take possession of, collect, receive,
assemble, process, appropriate, remove, realize upon, sell, assign, convey,
transfer or grant options to purchase any Collateral) at such time as Payee
shall be lawfully entitled to exercise such rights and remedies after the
occurrence and continuance of an Event of Default, each Obligor hereby grants to
Payee (i) a nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Obligor), including in such license the
right to sublicense, to use and practice any intellectual property now owned or
hereafter acquired by such Obligor and access to all media in which any of the
licensed items may be recorded or stored and to all software and programs used
for the compilation or printout thereof and (ii) a license (without payment of
rent or other compensation to such Obligor) to use, operate and occupy all real
estate of such Obligor, in each case, until this Note is paid in full or
otherwise terminated.

F.Each Obligor appoints Payee its true and lawful attorney until this Note is
paid in full or otherwise terminated with full power of substitution, in the
name of such Obligor, for the sole use and benefit of Payee, but at Obligors’
expense, to the extent permitted by law, to exercise all or any of the following
powers following the occurrence and during the continuance of an Event of
Default: to file claims under any insurance policies of such Obligor, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies;

G.Each Obligor appoints Payee its true and lawful attorney until this Note is
paid in full or otherwise terminated with full power with full power of
substitution, in the name of such Obligor, for the sole use and benefit of
Payee, but at Obligor’s expense, to the extent permitted by law, to

 

 

 

 

--------------------------------------------------------------------------------

exercise, all or any of the following powers with respect to all or any of such
Obligor’s Collateral (to the extent necessary to cause the obligations of such
Obligor hereunder to be paid in full) following the occurrence and during the
continuance of an Event of Default:

i.to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof;

ii.to settle, compromise, compound, prosecute or defend any action or proceeding
with respect thereto;

iii.to take control of, sell, lease, license or otherwise dispose of the same or
the Proceeds thereof, as fully and effectually as if Payee were the absolute
owner thereof;

iv.to sign or endorse Obligor’s name on (A) any original certificate of title in
respect of any Collateral that is subject to certificate of title statutes, or
(B) any application for a new or a replacement certificate of title or other
document or instrument to be filed in any official filing, recording,
registration or certificate-of-title system covering any of the Collateral;

v.to extend the time of payment of any or all thereof and to make any allowance
or other adjustment with reference thereto;

vi.to endorse Obligor’s name on any notes, acceptances, checks, drafts, money
orders or other evidences of payment on Collateral that may come into Payee’s
possession;

vii.to sign Obligor’s name on any invoice or bill of lading relating thereto, on
any drafts against Account Debtors or other Persons making payment with respect
thereto, on assignments and verifications of accounts or other Collateral and on
notices to Account Debtors or other Persons making payment with respect thereto;

viii.to send requests for verification of obligations to any Account Debtor;

ix.grant or issue any exclusive or non-exclusive irrevocable or revocable,
royalty-bearing or royalty-free license under any intellectual property used on
or in connection with the sale of any Inventory to anyone, including the Payee
itself, including but not limited to a license or other right to use such
Obligors’ labels, advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale
and selling any Inventory or other Collateral, and such Obligors’ rights under
all contracts, licenses, approvals, permits, leases and franchise agreements, to
the extent assignable, shall inure to the Payee’s benefit, and

x.to do all other acts and things reasonably necessary to carry out the intent
of this Note;

provided, however, that except in the case of Collateral that is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market Payee will give Obligors at least 10 days’ prior written
notice of the time and place of any public sale thereof or the time after which
any private sale or other intended disposition thereof will be made.  If,
following the occurrence and continuance of an Event of Default, any Account
Debtor fails to make payment on any Collateral when due, Payee is authorized, in
its sole discretion, either in its own name or in any Obligor’s name, to take
such action as Payee reasonably shall deem necessary for the collection of any
amounts owed with respect to Collateral or upon which a delinquency
exists.  Regardless of any other provision of this Note, however, Payee shall
not be liable for its failure to collect, or for its failure to exercise
diligence in the collection of, any amounts owed with respect to Collateral
except for its own gross negligence or willful

 

 

 

 

--------------------------------------------------------------------------------

misconduct, nor shall it be under any duty to anyone except any Obligor to
account for funds that it shall actually receive under this Note.  A receipt
given by Payee to Account Debtor shall be a full and complete release,
discharge, and acquittance to such Account Debtor, to the extent of any amount
so paid to Payee.  Payee may apply or set off amounts paid and the deposits
against any liability of any Obligor to Payee.

H.Payee’s sale of less than all the Collateral shall not exhaust Payee’s rights
under this Note and Payee is specifically empowered, after the occurrence and
continuance of an Event of Default, to make successive sales until all the
Collateral is sold.  If the proceeds of a sale of less than all the Collateral
shall be less than the outstanding obligations of Obligors hereunder, this Note
and the security interest shall remain in full force and effect as to the unsold
portion of the Collateral just as though no sale had been made.  In the event
any sale under this Note is not completed or is, in Payee’s opinion, defective,
such sale shall not exhaust Payee’s rights under this Note and Payee shall have
the right to cause a subsequent sale or sales to be made.  Any and all
statements of fact or other recitals made in any bill of sale or assignment or
other instrument evidencing any foreclosure sale under this Note as to
nonpayment of the obligations of Obligors hereunder, or as to the occurrence of
any Event of Default, or as to Payee’s having declared all of such obligations
to be due and payable, or as to notice of time, place and terms of sale and the
properties to be sold having been duly given, or as to any other act or thing
having been duly done by Payee, shall be taken as prima facie evidence of the
truth of the facts so stated and recited. Payee may appoint or delegate any one
or more Persons as agent to perform any act or acts necessary or incident to any
sale held by Payee, including the sending of notices and the conduct of sale,
but such acts must be done in the name and on behalf of Payee.  

I.In addition to any and all other rights afforded to Payee in this Section 14,
Payee may exercise all the rights of a Payee under the UCC (whether or not in
effect in the jurisdiction where such rights are exercised) with respect to any
Collateral and, if cash shall be insufficient to pay all of the obligations of
Obligors hereunder in full, sell, lease, license or otherwise dispose of the
Collateral or any part thereof in accordance with the provisions of the
UCC.  Notice of any such sale or other disposition shall be given to Obligors as
required under this Section 14.

J.No right or remedy conferred upon or reserved to Payee hereunder or now or
hereafter existing at law or in equity is intended to be exclusive of any other
right or remedy, and each and every such right or remedy shall be cumulative and
concurrent, and in addition to every other such right or remedy, and may be
pursued singly, concurrently, successively or otherwise, at the sole discretion
of Payee, and shall not be exhausted by any one exercise thereof but may be
exercised as often as occasions therefore shall occur.

15.Assignment.  This Note may be freely assigned by Payee.  The obligations of
Obligors under this Note may not be assigned without the prior written consent
of Payee.

16.Notices.  All notices required to be given to any of the parties hereunder
shall be in writing and shall be deemed to have been sufficiently given for all
purposes when delivered in person or upon confirmation of receipt when
transmitted by facsimile transmission (but only if followed by transmittal by
national overnight courier or hand for delivery on the next Business Day) or on
receipt after dispatch by registered or certified mail, postage prepaid,
addressed, or on the next business day if transmitted by national overnight
courier, in each case as follows:

 

Obligors:

[        ]

 

 

 

 

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

[        ]

 

Payee:[        ]

 

with a copy (which shall not constitute notice) to:

[        ]

 

Any notice of any change in such address shall also be given in the manner set
forth above.  Whenever the giving of notice is required the giving of such
notice may be waived in writing by the party entitled to receive such notice.

17.Severability.  In any event that any provision of this Note is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible.  Any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

18.Successor and Assigns.  This Note inures to the benefit of Payee and binds
Obligors, and their respective permitted successors and assigns, and the words
“Payee” and “Obligors” whenever occurring herein shall be deemed and construed
to include such respective permitted successors and assigns.

19.Amendment; Waiver.  No amendment of this Note shall be effective unless such
amendment is made in a writing executed by each of Obligor and Payee.  No waiver
of any term or condition herein shall constitute a general, further or
continuing waiver of such term or condition for future purposes.

20.Governing Law.  This Note shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to the principles
of conflict of laws.

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Obligors has duly executed this Note on the day
and year first above written.

 

 

OBLIGORS:

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

 

[ ]By: _______________________________Name: Title:

 

 

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

 

 

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

 

 

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

#53078770 v10

--------------------------------------------------------------------------------

 

 

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

 

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

 

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

 

[        ]

 

By:  _______________________________

 

Name:

 

Title:  

 

Acknowledged and Agreed:

 

PAYEE:

GAMESTOP CORP.

 

By:  ________________________________

Name:

Title:

 

 

#53078770 v10